Citation Nr: 1720452	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for major depression associated with chronic lumbosacral strain.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 50 percent rating evaluation for major depression associated with chronic lumbosacral strain. In an April 2016 rating decision, the RO granted an increased 70 percent disability rating for the Veteran's major depression disability effective August 3 2009, the date of the Veteran's claim for increase. 

In May 2015 and November 2016, the Board remanded the issue for further development, specifically, to afford the Veteran a VA examination to determine the current severity of his disability and to obtain medical records. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's major depression is manifested by no more than an occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for major depression have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2009. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records and VA treatment and examination reports. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission. The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system and the Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships. Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9434 governs ratings for major depressive disorder. According to this Code, a 70 percent evaluation is assigned when a veteran's major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's major depressive disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his or her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant. However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2016).

Here, the Veteran contends that his major depression is more severe than represented by the present evaluation.  His claim for increase was received by VA on August 3, 2009. In an August 2009 statement he reported symptoms including irritability, depression, poor memory, increase in panic attacks, self-harm ideation, and insomnia.

VA treatment records dated September 2009 document the Veteran having a panic attack "meltdown." He was given a GAF score of 61. On March 2010, VA treatment records reflect the Veteran's complaints of insomnia, chronic low self-esteem, and occasional suicidal ideation without intent or plan.

At a VA examination in January 2010, the examiner noted feelings of anxiousness, hopelessness, and depression, as well as suicidal and paranoid ideation. The Veteran reported decreased concentration, difficulty following instructions, inappropriate behavior, memory loss, poor social interaction, and immobilizing panic attacks. He denied suicidal intent or plans at that time. The examiner opined that the Veteran's major depression caused reduced reliability and productivity, noting in particular that he was working full-time but occasionally needed to call in sick due to his symptoms of depression.

A VA examination in September 2015 recorded that the Veteran's depression was affecting his work and that he suffered from panic attacks more than once a week. At this time the Veteran reported depression, anxiety, chronic insomnia, mild memory loss, poor work and social relationships, and suicidal ideation. The Veteran reported passive thoughts about giving up on life. The examiner opined that the Veteran's condition was moderate to severe but noted that he continued to work full-time, although he was working from home several days a week, which the examiner noted was helping. The examiner found that the Veteran's psychiatric symptomatology caused occupational and social impairment with reduced reliability and productivity.

VA treatment records from Huntington VAMC and Lexington VAMC dated August 2015 to January 2017 are consistent with reports of depression, daily anxiety attacks, passive death wishes without suicidal ideation, and insomnia. During treatment in December 2016, the Veteran reported worsening depression over the past year, isolation, and more frequent anxiety attacks.  

Accordingly, the Board finds that the Veteran's service-connected major depression is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. In particular, the Veteran's treatment providers and examiners have documented symptoms such as depression, anxiety and panic attacks, difficulty with concentration and memory loss, and poor work and social relationships. The severity of these symptoms has consistently caused the Veteran occupational and social impairment with defiencies in most areas, as described above. The evidence shows that the Veteran's major depression impairment has been relatively stable over the course of this appeal. 

However, the Board finds that throughout the course of the appeal there is no probative evidence demonstrating a total occupational and social impairment. Importantly, no VA examiner or treatment provider has found the Veteran to experience total occupational and social impairment caused by his major depression. Rather, as noted by both VA examiners, the Veteran continues to hold a full-time job and to maintain relationships with some family members, who see him on a regular basis. The provided opinions are shown to have been based upon thorough examinations and review of the evidence of record. Thus, although his symptoms cause difficulty with both occupational and social functioning, the Board finds that the Veteran is not totally socially and occupationally impaired. 

As noted, a disability rating is based not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his or her occupational and social impairment. Vazquez-Claudio, 713 F.3d at 118; Meehan, 16 Vet. App. at 442.  As such, the mere presence of certain symptoms alone does not mandate a higher rating. Here, the available VA medical reports are adequate and persuasive, and this evidence clearly demonstrates that a rating in excess of 70 percent is not warranted.  Therefore, the claim for entitlement to a rating in excess of 70 percent for major depression must be denied.

The Board notes that the Veteran is competent to report symptoms of his major depression disability, but not to identify a specific level of disability. The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology. The preponderance of the evidence is against the claim for an increased rating.

As a final matter, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 70 percent for major depression associated with chronic lumbosacral strain is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


